Citation Nr: 0948573	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches and memory 
loss due to a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active service from November 1977 to November 
1980, with additional service in the United States Army 
Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied service connection for headaches and memory loss 
due to a head injury.

During the pendency of this appeal, in May 2009, the RO 
granted service connection for a scar on the Veteran's 
forehead related to the head injury which he believes also 
caused headaches and memory loss.  The RO assigned a 
noncompensable (zero percent) rating, effective January 4, 
2005.  Since the Veteran did not appeal the noncompensable 
rating or the effective date of that award, that aspect of 
the Veteran's claim has been fully resolved and is no longer 
at issue before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The Veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in October 2009.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran sustained a head injury in a motor vehicle 
accident in April 1980, while on active duty, which did not 
result in a chronic disability involving headaches or memory 
loss. 

2.  The Veteran's headaches and memory loss were first 
documented many years after service and are unrelated to the 
April 1980 head injury.



CONCLUSION OF LAW

A disability involving headaches and memory loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R.   § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005, prior to the initial adjudication of his claim in 
June 2005, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  The 
Board recognizes that this letter did not provide notice of 
how a disability evaluation and an effective date are 
assigned if service connection is granted.  See Dingess, 
supra.  But this deficiency is merely harmless error, as the 
preponderance of the evidence is against the claim for 
service connection for headaches and memory loss due to a 
head injury.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Therefore, there is no error in the timing or content of that 
VCAA notice letter.  Moreover, in his pleadings the Veteran 
has not alleged any prejudicial error in the content or 
timing of the VCAA notice he received (or did not receive).  
In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme 
Court of the United States (Supreme Court) indicated that he, 
as the pleading party, not VA, has this burden of showing why 
a VCAA notice error is prejudicial.  The Supreme Court also 
made clear that a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative.  Id. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that VA has 
obtained all relevant medical records identified by the 
Veteran and his representative.  The Veteran was also 
afforded a VA compensation examination in April 2009 to 
determine whether his headaches and memory loss are related 
to the head injury he sustained in April 1980 while on active 
duty.  See 38 U.S.C.A.          § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must obtain an examination and opinion when 
necessary to fairly decide a claim).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.



Merits of the Claim

The Veteran testified at two personal hearings that he 
developed headaches and memory loss as a result of an in-
service motor vehicle accident in which his head went through 
the windshield.  After carefully reviewing the evidence of 
record, including his testimony, the Board finds that the 
preponderance of the evidence is against his claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus (i.e., link) between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d); Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).

In this case, the Veteran's service treatment records note 
that he had sustained a head injury while on active duty.  
Although the actual hospitalization reports are not 
associated with his service treatment records, a separation 
examination report dated in September 1980 notes a history of 
a head injury from an automobile accident resulting in a 
laceration of the forehead on April 17, 1980, with no 
sequelae.  In the Report of Medical History associated with 
that examination, the Veteran checked the box for "NO" next 
to "Frequent or severe headaches" and for "Loss of memory 
or amnesia."  The Veteran gave identical responses when 
examined in connection with his Reserve service in March 1986 
and November 1990.  Thus, although the service treatment 
records show that the Veteran had sustained a head injury 
while on active duty, in the absence of a chronic disability 
involving headaches and memory loss in service, these records 
provide highly probative evidence against the Veteran's 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The record shows that the Veteran first reported headaches 
and memory problems many years after the April 1980 head 
injury.  VA outpatient treatment records first show treatment 
for headaches in January 2005.  It was also noted at that 
time that he was a recovering alcoholic.  Then, in March 
2005, he was seen for complaints of headaches and short-term 
memory loss.  The Veteran reported that his headaches had 
been present for a couple of months and that his memory loss 
had been present "for years."  It was recommended that he 
quit smoking and limit his caffeine.  He also reported that 
blurred vision, eye pain, and nausea accompanied his 
headaches.  In July 2005 the diagnosis was tension headaches.  
None of these records, however, mentions the April 1980 head 
injury as a potential cause of the Veteran's complaints.  

The Veteran also received private treatment for his reports 
of headaches and memory loss.  In a September 2004 report, 
E.K., M.D., treated the Veteran for acute bronchitis, 
sinusitis, and associated headaches.  Treatment also was 
provided in October 2005 for acute maxillary sinusitis with 
associated headaches.  In October 2005, the Veteran was 
admitted to the emergency room at Stringfellow Memorial 
Hospital for a three-day history of severe headaches.  The 
diagnostic impression was acute intractable migraine 
headaches.  Again, none of these reports mentions the April 
1980 head injury as a potential cause of his headaches.

Eventually, the Veteran began attributing his headaches and 
memory loss to the April 1980 head injury in service.  In an 
October 2008 letter, a VA social worker explained that the 
Veteran had recently missed a court date regarding a 
bankruptcy proceeding because of severe memory loss related 
to a motor vehicle accident which had caused him to lose 
consciousness.  Although the social worker never identified 
the date of the motor vehicle accident, the Board assumes she 
was referring to the accident in service.  In an undated VA 
treatment report, it was noted that a Rivermead Behavioural 
Memory Test and a Cognitive Linguistic Quick Test revealed 
findings consistent with severe memory deficits.  During the 
interview, the Veteran reported memory problems since his 
motor vehicle accident, although a medical opinion was never 
provided to confirm the Veteran's assertion.

The Veteran received ongoing VA treatment for his reports of 
headaches and memory loss.  When seen in March 2009, the 
Veteran reported that he had recently lost his palm pilot he 
had been using to remind him to take his medication.  The 
diagnoses included depressive disorder, not otherwise 
specified; mood disorder due to general medical condition; 
and migraines, unspecified without mention of intractable 
migraine.  When seen in May 2009, the Veteran reported 
experiencing a severe head injury in 1978 (which the Board 
assumes is a reference to the April 1980 injury).  The 
diagnostic assessment included mood disorder due to general 
medical condition; traumatic brain injury (1978), migraine.  
Another report dated in May 2009 also attributes the 
Veteran's headaches to the 1978 motor vehicle accident in 
which his head went through the windshield.  And lastly, an 
August 2009 report notes that the date of onset of the 
Veteran's cognitive impairment was "1979 (dated of 
injury)."  None of these records, however, indicates that 
the Veteran's medical records had been reviewed, which 
therefore suggests that the Veteran's history came directly 
from the Veteran, himself.  

In an October 2008 report, D.W., Ph.D., indicates that the 
Veteran had been experiencing headaches and memory loss since 
a traumatic brain injury in 1979.  She also indicates that 
the Veteran had had a subsequent motor vehicle accident in 
October 2008, with no serious injuries.  She then notes the 
Veteran's history of memory problems since the 1979 head 
injury, which had gotten much worse during the past several 
years.  The Veteran reported that he drank only a couple of 
beers a day and specifically denied a history of heavier use 
- which, as the Board notes, is inconsistent with prior VA 
treatment records which clearly note that the Veteran is a 
recovering alcoholic.   

In light of the history of head trauma in service and the 
fact that he currently experiences headaches and memory loss, 
the Veteran was afforded a VA medical examination in April 
2009 to determine whether his headaches and memory loss are 
due to the April 1980 head injury.  The VA physician 
indicated in her report that she had reviewed the Veteran's 
claims file.  During the interview, the physician recorded 
the Veteran's history of headaches and memory loss since the 
in-service motor vehicle accident in which he went through 
the windshield of a truck.  The Veteran also reported loss of 
consciousness of several hours after the accident, and that 
he was taken to a military hospital for an unknown number of 
days.  The Veteran reported headaches and the gradual onset 
of memory loss since that time, with his memory loss becoming 
worse since 2002.  The physician indicated that the headaches 
resembled a migraine type.  Testing also revealed mild memory 
loss. 

Following a review of the claims file, the interview with the 
Veteran, and a thorough neurological examination, the 
physician concluded that the "Veteran's current migraine 
headaches and mild memory loss are less likely as not (less 
than 50/50 probability) caused by or due to his automobile 
accident in April 1980."  The physician's rationale was that 
"post concussive symptoms usually manifest within days to 
months of the initial event.  The medical record is silent 
with respect to evaluation of headaches or memory loss until 
2005, 25 years after the initial forehead laceration."

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for headaches and memory 
loss due to a head injury.  As noted, although the Veteran 
had sustained a head injury in service, a chronic disability 
involving headaches and memory loss was not shown in service.  
Indeed, the Veteran denied headaches and memory loss when 
examined in connection with his Reserve service after leaving 
active duty in November 1980.  In short, the service 
treatment records provide compelling evidence against his 
claim.  See Struck, 9 Vet. App. at 147.

The record also shows that the Veteran first sought treatment 
for headaches and memory loss in 2004 and 2005, approximately 
24 years after the April 1980 head injury.  This 24-year 
lapse between the inservice head injury and the first 
documented evidence of headaches and memory loss provides 
highly probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).

The Board has carefully considered the post-service treatment 
records which record the Veteran's history of headaches and 
memory loss since the in-service head injury.  But this 
history appears to be based on the Veteran's own statements 
rather than a review of the claims file.  They also do not 
discuss the 24-year gap between the 1980 head injury and the 
first documented complaints of headaches and memory loss in 
2004 and 2005.  These problems significantly limit the 
probative value of these records, because the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); see Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

The Board recognizes that such opinions cannot be rejected 
solely because they are based upon history supplied by the 
claimant, but the critical question is whether they are 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (holding that the Board may 
reject such statements of the Veteran if rebutted by the 
overall weight of the evidence).  Moreover, the Court has 
recently held that a review of the claims file, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for a medical opinion, 
and that a medical opinion may not be discounted solely 
because the opining clinician did not describe review of the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008),

In Neives-Rodriguez, the Court vacated the Board's decision 
because it had dismissed one of the two favorable private 
medical opinions solely on the basis that the physician had 
not reviewed the claims file, without an explanation of why 
that failure compromised the value of the medical opinion.  
But in rejecting the other private medical opinion, the Court 
found that the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the 
Board's rejection was not based solely on the failure to 
completely review the claims file.  Id.

This is indeed the situation here, as the Board is unable to 
grant service connection based on these treatment records, 
not just because they apparently did not include a review of 
the claims file for the pertinent medical and other history, 
but also because the commenting clinicians did not discuss 
the medical rationale and reasoning of their opinions, 
particularly the fact that the Veteran went 24 years without 
seeking treatment for headaches or memory loss.  And this, 
too, determines the probative value of the opinions.  Obert 
v. Brown, 5 Vet. App. 30 (1993).  See also Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In contrast, the VA physician who examined the Veteran in 
April 2009 based her opinion on valid medical analysis of all 
of the significant facts of this case, including the service 
treatment records and the fact that there were no complaints 
of headaches and memory loss until many years after the April 
1980 head injury.  Since this opinion is based on a review of 
the pertinent medical history, is consistent with the 
evidence of record, and is supported by sound medical 
rationale, it provides compelling evidence against the 
Veteran's claim.  Simply stated, the VA examiner applied 
valid medical analysis to the significant facts of this case 
in reaching his conclusion.  See Nieves-Rodriguez, 22 Vet App 
at 297; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

The medical and other evidence of record, as a whole, shows 
the Veteran's headaches and memory loss were first diagnosed 
many years after service and are unrelated to the April 1980 
head injury.  In addition to the medical evidence, the Board 
has also considered the Veteran's lay statements, including 
testimony he presented at two personal hearings.  
Unfortunately, his assertions concerning the date of onset of 
his headaches and memory loss are not credible given the fact 
that he went approximately 24 years without any reports of 
headaches or memory loss after the injury.

The Board acknowledges the Veteran's competency to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing headaches and memory problems since service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in an of itself.  But he Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the medical evidence against lay 
statements.  See also Layno v. Brown, 6 Vet. App. 465 (1994). 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In making this credibility determination, however, the Board 
affords the Veteran's lay statements significantly less 
probative value than the VA physician's opinion that the 
Veteran's headaches and memory loss are unrelated to service.  
In sum, the absence of symptoms associated with headaches and 
memory problems until many years after service, and the 
negative opinion provided by the VA physician in April 2009 
all have significantly greater probative value than 
the Veteran's lay statements and the treatment records noting 
the Veteran's complaints of headaches and memory loss since 
the in-service head injury. 

The Board also emphasizes that the Veteran offered 
contradictory information when evaluated by D.W., Ph.D., in 
October 2008, in which he denied any history of heavy alcohol 
consumption, while prior VA treatment reports clearly note 
that the Veteran is a recovering alcoholic.  In determining 
the weight to be assigned to evidence, credibility can be 
affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, 
bad character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor.  Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 
Vet. App. 388 (1997).  In conclusion, the Board finds that 
the Veteran's statements concerning a history of headaches 
and memory problems since service cannot be afforded 
significant probative weight.

Lastly, the Board has considered a chapter from a medical 
text entitled Head Injuries, which the Veteran submitted in 
support of his claim.  With regard to medical treatise 
evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  This article, however, is not 
accompanied by the opinion of any medical expert.  Moreover, 
the highlighted portions of this article note that the brain 
can be injured even if the skull is not penetrated, and that 
even minor head injuries can cause postconcussion syndrome 
with headaches and memory loss for a considerable time after 
the injury.  Nowhere in the article, however, does it mention 
that headaches and memory loss can first manifest many years 
after the head injury, which is the central issue in this 
case and the basis of the VA physician's opinion.  This 
article, therefore, is not probative to the central issue in 
the case.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for headaches and memory 
loss due to a head injury.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, 
the appeal is denied.



ORDER

Service connection for headaches and memory loss due to a 
head injury is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


